Title: From George Washington to Captain Jeremiah Hill, 30 September 1777
From: Washington, George
To: Hill, Jeremiah



Sir
Head Qrs [Skippack, Pa.] Septr 30th 1777.

Your Letter of the 6th Instant I received some days ago. As the Congress were pleased to vest the Legislature, or Council of the Massachusets State with the power of appointing Officers to the Several Regiments raised by them, I would not willingly interfere with their Arrangements. I cannot tell the motives which might induce them to promote Capn Cogswell. I shall be sorry if any Officer of merit has been aggrieved, and as you conceive, that you have, and request a discharge, I shall not insist on your remaining longer in service if it is your wish to leave it, giving your Commission to Genl Heath. I am Sir Yr Most Obedt servant

Go: W.

